Citation Nr: 0508811	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-18 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 2001 to April 
2002.  This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a July 2002 rating decision by the RO 
in Roanoke, Virginia which denied service connection for a 
left ankle disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
further development is necessary prior to appellate review.

The veteran essentially contends that she currently has a 
left ankle disability which began in service.  Service 
medical records reflect that the veteran was seen several 
times for complaints of left ankle pain.  A VA examination in 
June 2002 showed no left ankle disability.  In a September 
2003 VA examination, which was scheduled for the purpose of 
hip and knee assessment, the examiner reported that the 
veteran's ankles had plantar flexion that was 20 degrees.  
Normal ankle plantar flexion of the ankles is 45 degrees.  38 
C.F.R. § 4.71a, Plate II (2003).  As such, the Board finds 
that the RO should schedule the veteran for a VA examination 
by a specialist to determine if the veteran has a current 
left ankle disability and if so, the etiology of the 
disability.

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO is requested schedule the 
veteran for an examination by an 
orthopedist to determine the nature and 
etiology of any left ankle disability.  
The veteran's claims folder must be made 
available to the examiner. In addition to 
x-rays, any other tests deemed necessary 
should be performed.  Following the 
examination, the examiner is requested to 
specify whether the veteran has a current 
left ankle disability.  If yes (50 
percent probability or greater), whether 
it is as likely as not that the left 
ankle disability is related to military 
service.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinion s expressed 
in the examination report.

2.  The RO should then re-adjudicate the 
veteran's claim for service connection 
for a left ankle disability with 
consideration given to all evidence 
received since March 2003 statement of 
the case.  If the claim is denied, the 
veteran and her representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN

	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



